USCA4 Appeal: 22-2081      Doc: 17         Filed: 12/15/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-2081


        In re: JOHN HENRY MOORE,

                            Petitioner.



                    On Petition for Writ of Mandamus. (3:19-cr-00086-RJC-DSC-1)


        Submitted: December 12, 2022                                Decided: December 15, 2022


        Before KING, HARRIS, and RICHARDSON, Circuit Judges.


        Petition denied by unpublished per curiam opinion.


        John Henry Moore, Petitioner Pro Se. Anthony Joseph Enright, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
        for Respondent.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-2081      Doc: 17          Filed: 12/15/2022     Pg: 2 of 3




        PER CURIAM:

               John Henry Moore petitions for a writ of mandamus seeking an order directing

        recusal of Judge Robert J. Conrad from presiding over Moore’s criminal case. We

        conclude that Moore is not entitled to mandamus relief.

               Mandamus relief is a drastic remedy and should be used only in extraordinary

        circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

        LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

        the petitioner has a clear right to the relief sought and “has no other adequate means to

        attain the relief [he] desires.” Murphy-Brown, 907 F.3d at 795 (alteration and internal

        quotation marks omitted).

               Our review of the district court’s docket reveals that on October 18, 2022, a jury

        returned a guilty verdict against Moore on all charged counts. Accordingly, to the extent

        Moore seeks recusal of Judge Conrad from Moore’s criminal trial, we deny the mandamus

        petition as moot. To the extent Moore’s petition seeks to have Judge Conrad recused from

        Moore’s sentencing, Moore has not sought this particular relief from the district court. And

        he is effectively in the same procedural posture as he was when we considered his prior

        petition. In denying Moore’s previous mandamus petition, we explained, any “potential

        harm could arise only at sentencing, and then only if all the various contingencies

        materialize.” In re Moore, 955 F.3d 384, 390 (4th Cir. 2020) (emphasis added). At this

        time, he does not have a “clear and indisputable” right to the relief he seeks. Id. at 388-89.

        Accordingly, we deny the petition for writ of mandamus. We dispense with oral argument



                                                      2
USCA4 Appeal: 22-2081      Doc: 17         Filed: 12/15/2022      Pg: 3 of 3




        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                               PETITION DENIED




                                                     3